Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Status of Claims
	Claims 1-5 and 7-13 were previously pending and subject to the final office action mailed February 2nd, 2022. In the Response, submitted October 5th, 2022, claims 1, 3, 5, 7-8, 10,  and 12-13 were amended, and no new matter was added. Therefore, claims 1-5 and 7-13 are currently pending and subject to the following Non-Final Office Action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on October 5th, 2022, have been fully considered and each argument will be respectfully address in the following non final office action.

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 8 of the Response concerning the 35 U.S.C. § 112(b) rejection of claims 10 and 13 have been fully considered and the 35 U.S.C. § 112(b) rejection of claims 10 and 13 have been withdrawn herein.
	Although the Applicant argues “In the Response previously filed on May 2, 2022, claim 10 depends from 9 […] similarly claim 13 depends from claim 11”, the Examiner respectfully submits that claim sets received by the Office on 05/02/2022 recite claim 10 as depending from claim 1 and claim 13 as depending from claim 7. However, in view of the Response and amendments received 10/05/2022, claim 10 is recited as depending from claim 9 and claim 13 is recited as depending from claim 11. In view of these amendments, the 35 U.S.C. § 112(b) rejection of claims 10 and 13 have been withdrawn herein.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 7-8 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-5 and 7-13 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 9 of this non final office action. 
	On pages 7-8 of the Response, the Applicant argues the following:
	“[…] the Applicant respectfully submits that the above newly recited claim limitations, as a whole and combination thereof, integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.
	[…] The amendment provides a device and method that set a predetermined value to be within a range in which the predetermine value allows a next user of the first electric vehicle to utilize the first electric vehicle immediately or after a short time of charging, thereby does not cause deterioration of the power storage device mounted in the first electric vehicle, which can improve safety of a power storage device mounted in an electric vehicle and thus also improve safety of the electric vehicle”. 
The Examiner respectfully disagrees that the amended independent claims 1 and 7 recite additional elements that integrate the abstract idea into a practical application and amount to significantly more. The limitation reciting “thereby does not cause deterioration of the power storage device mounted in the first electric vehicle” is considered to be an intended use limitation and, as such, is not given patentable weight. Further, the limitations discussed above, and presented in the independent claims 1 and 7, are found to be directed towards a judicial exception. As a whole, independent claims 1 and 7 are directed towards setting a location for a vehicle exchange between two drivers to occur based on a state of charge of one of the vehicles and determining a utilization fee for a driver based on a set of conditions/rules (i.e., the first case vs. the second case). These claimed features recite concepts of commercial interactions and managing interactions between people (see MPEP 2106.04(a)(2)(II)). As such, the specific limitations directed towards “setting the utilization fee in a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle change location to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location when the calculated SOC of the power storage device mounted in the first electric vehicle is lower than a predetermined value, the predetermined value being set within a range in which the predetermined value allows a next user of the first electric vehicle to utilize the first electric vehicle immediately or after a short time of charging” cannot be considered to recite any additional elements that integrate the abstract idea into a practical application because the limitation itself is considered to be the abstract idea. In particular, features for determining/setting a fee for a user based on a set of conditions/rules (i.e., the first case vs the second case) recites concepts of commercial interactions in the form of business relations and sales activities (see MPEP 2106.04 (a)(2)(II)). 

	On page 8 of the Response, the Applicant argues the following:
	“Further, the amendment also provides a device and a method that can “detect that the first electric vehicle enters a READY-OFF state when the first electric vehicle arrives at the destination place in the second case,” “communicate a request to the first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle,” “and cause the first electric vehicle to transmit information of the SOC to the device”. This can tie the alleged abstract idea to an electric vehicle, which enables the claimed device to control the electric vehicle and interact with the electric vehicle, thereby imposing meaningful limits on the judicial exception […]”.

	The Examiner respectfully disagrees that these amendments to independent claims 1 and 7 recite additional elements that integrate the abstract idea into a practical application and amount to significantly more. As currently drafted, the features for detecting that a vehicle enters a ready off state may be considered a mental process. In particular, these features recite concepts of collecting information through observation as a human would be able to observe/detect a vehicle entering a ready-off state upon arrival at a destination. The Examiner notes, “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)). Furthermore, the claim features directed towards communicating a request to a vehicle (which would cause the vehicle to detect/calculate a state of charge) and causing a vehicle to transmit information to a device merely recite features for transmitting information over a network and, as such, are considered insignificant extra-solution activity. The Examiner notes that the courts have recognized that receiving or transmitting data over a network is considered well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II)).

	On page 8 of the Response, the Applicant argues the following:
	“Therefore, such amendment provides a novel device and method, which is a specific improvement over prior systems/devices and methods. Further, the particular implementation recited in the claims provides an unconventional and inventive technical solution that goes significantly beyond an abstract idea. In particular, the claims overcome the deficiencies by requiring a particular technique for non-conventionally addressing the challenge of improving safety of a power storage device mounted in an electric vehicle and also of improving safety of the electric vehicle […]”. 
	The Examiner notes that “the search for an inventive concept should not be confused with a novelty or non-obviousness determination [….] As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter […] the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103” (see MPEP 2106.05(I)). Further, as discussed above, independent claims 1 and 7 are directed towards setting a location for a vehicle exchange between two drivers to occur based on a state of charge of one of the vehicles and determining a utilization fee for a driver based on a set of conditions/rules (i.e., the first case vs. the second case). These claimed features recite concepts of commercial interactions and managing interactions between people (see MPEP 2106.04(a)(2)(II)). Furthermore, the additional elements in claims 1 and 7 are identified as being a device, a power storage device mounted in an electric vehicle, and features for transmitting data over a network (communicating a request to a first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle, and transmitting information of the SOC to the device from the first electric vehicle). The device is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the recitation electric vehicles including a power storage device mounted thereon is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).
The Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (see MPEP 2106.04 (d)(I)). Accordingly, the independent claims are not considered to recite any additional elements that integrate the judicial exception into a practical application.
	Moreover, The Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra solution activity,  and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 8-11 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-5 and 7-13 have been fully considered but are moot in view of the amended rejection that may be found starting on page 21 of this non-final office action. 
	On pages 8-11 of the Response, the Applicant submits that the prior art of record, namely Boss, Ioannou, Cho, and Robinson, fail to teach or suggest each and every element of the amended independent claims 1 and 7. In view of the amendments to claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-5 and 7-13 that may be found starting on page 21 of this non-final office action. 

Examiner Notes
	The Examiner notes that independent claims 1 and 7 similarly recite “thereby does not cause deterioration of the power storage device mounted in the first electric vehicle”. This limitation only recites intended use, and is therefore considered an intended use limitation. As such, this limitation is not given patentable weight herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 similarly recite “the predetermined value being set within a range in which the predetermined value allows a next user of the first electric vehicle to utilize the first electric vehicle immediately or after a short time of charging […]”. The term “short” is a relative term which renders the claims indefinite as the term is not defined with any quantifiable boundaries so that one of ordinary skill in the art would be able to ascertain the metes and bounds of the claims. The term “short” is not defined within the claims, nor does the specification provide any standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “short” will be interpreted as any amount of time that would allow the limitation to perform its function. Claims 2-5 and 8-13 recite the same indefinite term as independent claims 1 and 7, by virtue of dependence, and thus are rejected under 35 U.S.C. § 112 (b) under the same basis and rationale as discussed above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-5 and 8-10 are directed to a device (i.e. a machine), and claims 7 and 11-13 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-5 and 7-13 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. As a whole, independent claims 1 and 7 are directed towards setting a location for a vehicle exchange between two drivers to occur based on a state of charge of one of the vehicles and determining a utilization fee for a driver based on whether the vehicle exchange occurs. Accordingly, the independent claims recite concepts of commercial interactions and managing interactions between people (see MPEP 2106.04(a)(2)(II)). Further, these features recite concepts of collecting information, analyzing the information, and displaying a result of the collection and analysis (see MPEP 2106.04(a)(2)(III)). 

	Claim 1 recites, in part:
[…] setting a utilization fee for sharing an electric vehicle […];
	This limitation in part is directed to certain methods of organizing human activity. In particular, features for setting a fee for sharing an electric vehicle recites concepts of commercial interactions in the form of business relations and sales activities (see MPEP 2106.04 (a)(2)(II)).

Set a vehicle change location for changing a first electric vehicle to a second electric vehicle based on a state of charge (SOC) of a power storage device mounted in the first electric vehicle calculated when the first electric vehicle is used to arrive at a destination place from a departure place;
	This limitation in part is directed to certain methods of organizing human activity. In particular, features for determining a location at which two drivers are to perform a vehicle exchange (where such an exchange impacts a utilization fee) recites concepts of managing interactions between people and commercial interactions (see MPEP 2106.04 (a)(2)(II)). Further, these features recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).

Set the utilization fee in a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle change location to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location when the calculated SOC of the power storage device mounted in the first electric vehicle is lower than a predetermined value, the predetermined value being set within a range in which the predetermined value allows a next user of the first electric vehicle to utilize the first electric vehicle immediately or after a short time of charging […]; 
	This limitation in part is directed to certain methods of organizing human activity. In particular, features for determining/setting a fee for a user based on a set of conditions/rules (i.e., the first case vs the second case) recites concepts of commercial interactions in the form of business relations and sales activities (see MPEP 2106.04 (a)(2)(II)). Further, these features recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).

	Detect that the first electric vehicle enters a REAY-OFF state when the first electric vehicle arrives at the destination place in the second case;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information through observation as a human would be able to observe/detect a vehicle entering a ready-off state upon arrival at a destination (see MPEP 2106.04(a)(2)(III)). 

	Claims 2-5 and 8-10 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims recite an additional abstract idea.

	Claim 2 recites, in part, “estimate the utilization fee in each of the first case and the second case”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part, “estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and when the first estimated power storage amount is lower than a predetermined value […]set the vehicle change location as a first vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 4 recites, in part, “in a case where […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and when the second estimate power storage amount is lower than the predetermined value […] set a second vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 5 recites, in part, “in a case where the […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a second estimate power storage amount, the second estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and when the second estimated power storage amount is more than or equal to a threshold value […] set a third vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 8 recites, in part, “ when the vehicle change location is set, in a case where a power storage amount in a power storage device mounted in the drop-off vehicle, which is the electric vehicle before being changed, is higher than a reference value […] set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 9 recites, in part, “generate and display […] a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time […]”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 10 recites, in part, “wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which as user will not change vehicles between the departure and the destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicle once between the departure and the destination, a vehicle change utilization plan 2 that is a plan in which the user change vehicles twice between the departure and the destination, and estimated utilization fees for each plan”. This limitation in part, as drafted, recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)). Further, this limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).

	Claim 7 recites, in part:
[…] setting a utilization fee for sharing an electric vehicle […];
	This limitation in part is directed to certain methods of organizing human activity. In particular, features for setting a fee for sharing an electric vehicle recites concepts of commercial interactions in the form of business relations and sales activities (see MPEP 2106.04 (a)(2)(II)).

Setting a vehicle change location for changing a first electric vehicle to a second electric vehicle based on a state of charge (SOC) of a power storage device mounted in the first electric vehicle calculated when the first electric vehicle is used to arrive at a destination place from a departure place;
	This limitation in part is directed to certain methods of organizing human activity. In particular, features for determining a location at which two drivers are to perform a vehicle exchange (where such an exchange impacts a utilization fee) recites concepts of managing interactions between people and commercial interactions (see MPEP 2106.04 (a)(2)(II)). Further, these features recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).

Setting the utilization fee in a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle change location to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location when the calculated SOC of the power storage device mounted in the first electric vehicle is lower than a predetermined value, the predetermined value being set within a range in which the predetermined value allows a next user of the first electric vehicle to utilize the first electric vehicle immediately or after a short time of charging […]; 
	This limitation in part is directed to certain methods of organizing human activity. In particular, features for determining/setting a fee for a user based on a set of conditions/rules (i.e., the first case vs the second case) recites concepts of commercial interactions in the form of business relations and sales activities (see MPEP 2106.04 (a)(2)(II)). Further, these features recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).

	Detecting that the first electric vehicle enters a REAY-OFF state when the first electric vehicle arrives at the destination place in the second case;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information through observation as a human would be able to observe/detect a vehicle entering a ready-off state upon arrival at a destination (see MPEP 2106.04(a)(2)(III)). 

	Claims 11-13 recite the same abstract ideas as claim 7 by virtue of dependence. Further, the following claims recite an additional abstract idea.

	Claim 11 recites limitations that are substantially similar and analogous to the limitations of claim 9. Accordingly, claim 11 recites the same abstract idea as discussed above with regard to claim 9. 
	Claim 12 recites limitations that are substantially similar and analogous to the limitations of claim 8. Accordingly, claim 12 recites the same abstract idea as discussed above with regard to claim 8. 
	Claim 13 recites limitations that are substantially similar and analogous to the limitations of claim 10. Accordingly, claim 13 recites the same abstract idea as discussed above with regard to claim 10. 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
	
	Claims 1 and 2-5, 8-10, by virtue of dependence, recite additional elements of a device, a power storage device mounted in an electric vehicle, and features for transmitting data over a network (communicating a request to a first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle, and transmitting information of the SOC to the device from the first electric vehicle). The device is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the recitation electric vehicles including a power storage device mounted thereon is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Claim 3 recites the additional element of electric vehicles including power storage device mounted thereon. The recitation electric vehicles including a power storage device mounted thereon is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Claims 7 and 11-13, by virtue of dependence, recite the additional element of a device, a power storage device mounted in an electric vehicle, and features for transmitting data over a network (communicating a request to a first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle, and transmitting information of the SOC to the device from the first electric vehicle). The device is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the recitation electric vehicles including a power storage device mounted thereon is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Claims 9 and 11 recites the additional elements of a communication terminal and features for transmitting data over a network (displaying a plurality of plans on a communication terminal). The communication terminal is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)).

	Accordingly, the device, processor, communication terminal, electric vehicles including a power storage device mounted thereon, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-5 and 7-13 do not recite additional elements that integrate the judicial exception into a practical application. 


Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-5 and 7-13 are merely left with a device, processor, communication terminal, electric vehicles including a power storage device mounted thereon, and features for transmitting data over a network (communicating a request to a first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle, transmitting information of the SOC to the device from the first electric vehicle, displaying a plurality of plans on a communication terminal).
	Claims 1-5 and 7-13 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-5 and 7-13 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The device, processor, and communication terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the recitation of electric vehicles including a power storage device mounted thereon are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Viewed as a whole, claims 1-5 and 7-13, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-5 and 7-13 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-5 and 7-13 are rejected under 35 U.S.C § 101. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou, in further view of Yoshizu U.S. Publication No. 2014/0129132, hereafter known as Yoshizu, in further view of Uyeki et al. U.S. Publication No. 2012/0123633, hereafter known as Uyeki.

Claim 1: Boss teaches the following:
	A device for setting a utilization fee for sharing an electric vehicle, the device configured to:
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “it was discovered that a way is needed to permit drivers to seamlessly exchange rental electric vehicles based on user-desired distance to travel and electric vehicle range” (¶ [0076]).  Further, Boss teaches “exchange abuse detection module 230 may track user exchange behavior in user exchange history 274 and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price.” (¶ [0051]).  Further, “persistent storage 208 stores electric vehicle exchange manager 218.” (¶ [0035]) and Data processing system 200 is an example of a computer […] data processing system 200 includes […] persistent storage 208” (¶ [0032]). 
	Thus, Boss teaches a system comprising a computer (equivalent to the device) that is configured to manage electric vehicle exchanges of rental electric vehicles and may require users of the system to make payments associated with a determined rental price; equivalent to a  device for setting a utilization fee for sharing an electric vehicle.

	Set a vehicle change location for changing a first electric vehicle to a second electric vehicle based on a state of charge (SOC) of a power storage device mounted in the first electric vehicle calculated when the first electric vehicle is used to arrive at a destination place from a departure place; 
	Boss teaches “processor to carry out aspects of the present invention” (¶ [0016]); “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238, difference between predicted travel distance and travel destination 240, and number of electric vehicle exchanges for travel destination 242” (¶ [0037]); “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]); “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “ Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). 
	Thus, Boss teaches a computer system (comprising a processor to execute its functions) that is associated with rental electric vehicles and configured to allow users to exchange said rental electric vehicles. Further, Boss teaches a routing module that includes a user travel destination and a predicted travel distance of the vehicle at the current battery charge level. Further, Boss teaches that a user may enter a route of travel to their destination (equivalent to a designated place of departure and destination) and the routing module of the system may then determine a location for the user to perform an electric vehicle exchange at a particular station along the route to the user’s travel destination based on a calculation as to whether or not the electric vehicle has sufficient charge to achieve the travel distance; equivalent to setting a vehicle change location for changing a first electric vehicle to a second electric vehicle based on a state of charge (SOC) of a power storage device mounted in the first electric vehicle calculated when the first electric vehicle is used to arrive at a destination place from a departure place.
 
	[…] the utilization fee in a first case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location when the calculated SOC of the power storage device mounted in the first electric vehicle is lower than a predetermined value, the predetermined value being set within a range in which the predetermined value allows a next user of the first electric vehicle to utilize the first electric vehicle immediately or after a short time of charging, thereby does not cause deterioration of the power storage device mounted in the first electric vehicle.
	Boss teaches “Electric vehicle management 444 provides management of exchanging electric vehicles or electric vehicle batteries when a current battery charge level of an electric vehicle is not sufficient for the electric vehicle to reach a user desired destination.” (¶ [0074]); “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “ Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]); “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange […]  embodiments may provide some benefit to the user of the second electric vehicle for meeting the user of the first electric vehicle at a selected charging station […] benefit may be in the form of a discounted price on a future electric vehicle rental or avoidance of a penalty that illustrative embodiments may impose whenever an electric vehicle user fails to meet some minimum number of required exchanges on the user's trip or when the user returns the electric vehicle with too much battery charge remaining.” (¶ [0041]); “The electric vehicle with the highest exchange score (i.e., highest desirability for the exchange) is then selected and an exchange proposal initiated by electric vehicle selection module 222. The initiation of the exchange requires electric vehicle selection module 222 sending exchange notification message 254 to the user of the selected electric vehicle, which has more range than is needed to reach the user's destination, along with appropriate highlighted benefits for the user” (¶ [0046]); “If a user of an available electric vehicle agrees to perform an electric vehicle exchange with a user of an electric vehicle with insufficient battery charge to reach a desired destination, then user agreement module 224 notifies the user of the electric vehicle with insufficient battery charge and requests approve of the vehicle exchange” (¶ [0048]). 
	The Examiner notes, in accordance with the Applicant’s disclosure, “vehicle change location setting unit configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination” (see page 2, lines 19-21 of Specification); “utilization of the electric vehicle with the power storage device having a low power storage amount is promoted […]  fee setting unit estimates the utilization fee in each of the first case and the second case […] The fee setting device estimates a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount […] When the first estimated power storage amount is lower than a predetermined value, the vehicle change location setting unit sets the first vehicle change location as the vehicle change location […] the vehicle change location is set when the first estimated power storage amount at the destination in the second case is lower than the predetermined value. When the first estimated power storage amount at the destination in the second case is more than or equal to the predetermined value, a next user can utilize the electric vehicle relatively promptly. The above configuration suppresses a vehicle change location from being set even in such a case” (see page 3, line 10 – page 4, line 2 of the Specification). In view of this disclosure, the calculating of when a SOC of a power storage device is lower than a predetermined value is interpreted as calculating when a SOC of a power storage device is lower than a predetermined value at the final destination of the user. To further simplify and specify the Examiner’s interpretation, this limitation is interpreted as setting a fee for a first case and a fee for a second case. The first case is one in which a first electric vehicle is exchanged with a second electric vehicle when it is calculated that the first electric vehicle will not have a sufficient SOC at the final destination to allow a next user to immediately utilize the first electric vehicle. The second case is one in which there is no exchange of vehicles because the calculated SOC of the first electric vehicle at the destination is more than or equal to a predetermined amount that would allow a next user to immediately utilize the first electric vehicle. In view of these two cases, the first case has a lower utilization fee than the second case. 
	Furthermore, the Examiner notes that the limitation reciting “[…] thereby does not cause deterioration of the power storage device mounted in the first electric vehicle” is considered to be an intended use limitation. As such, this limitation is not given patentable weight herein. 
	Thus, Boss teaches a system that is configured to determine whether a first electric vehicle has sufficient battery charge to achieve the predicted range of traveling to a destination. When the system determines that the first electric vehicle does not have sufficient charge to reach a destination (equivalent to the calculated SOC of the power storage device mounted in the first electric vehicle being lower than a predetermined value), the system may prompt the user of the first electric vehicle to perform one or more electric vehicle exchanges while traveling to the destination. In another case, a user driving an electric vehicle may have more range than required to complete a trip to a destination. As such, a proposal (which may or may not be accepted) is sent to this user to exchange their electric vehicle with another user for a highlighted incentive/benefit, such as avoiding a penalty for returning their vehicle with remaining battery charge at the destination (equivalent to the second case in which a vehicle is not changed with another vehicle). Therefore, a driver of an electric vehicle with sufficient range to reach their destination may be penalized (incurring a higher rental fee) for not exchanging their vehicle and returning their vehicle with remaining charge (thus allowing a next user to immediately utilize the electric vehicle), whereas a driver of an electric vehicle with insufficient charge to reach their destination (thus not allowing a next user at the destination to immediately utilize the electric vehicle) would need to exchange their vehicle at a specified location to reach their destination and would not incur such a penalty; equivalent to setting the utilization fee in a first case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location when the calculated SOC of the power storage device mounted in the first electric vehicle is lower than a predetermined value, the predetermined value being set within a range in which the predetermined value allows a next user of the first electric vehicle to utilize the first electric vehicle immediately.

	Although Boss teaches a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number of electric vehicle exchanges, Boss does not explicitly teach the setting of a fee for a first case or second case. 

	However, Ioannou teaches the following:	
	Set the utilization fee in a first case […] to be lower than that in a second case […]; 
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision 14 for cleaning the car […] The agreement has a penalty provision 15, payable if the car is returned dirty. Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to a fee setting unit being configured to set a utilization fee of a first case to be lower than that in a second case. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for setting a first price for renting a vehicle when a provision condition is met by the renter and setting a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to set a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.  

	Boss does not explicitly teach features for detecting that the first electric vehicle enters a READY-OFF state when the first electric vehicle arrives at the destination place in the second case.
	However, Yoshizu teaches the following:
Detect that the first electric vehicle enters a READY-OFF state when the first electric vehicle arrives at the destination place in the second case; 
	Yoshizu teaches “ system according to the present embodiment comprises a recommended-information providing center 200, which collects, as the action history of a vehicle 100, vehicle data for the vehicle 100 in which driving operations performed by a driver of the vehicle 100, which is a moving body, are reflected” (¶ [0050]); “vehicle 100 includes an individual-vehicle action database 230, in which action histories stored in the action history recording section 110 are categorized and stored for each vehicle  […] the individual-vehicle action database 230 stores, for each vehicle, action histories indicating position information obtained when the ignition is turned on at the start point of the vehicle and indicating the travel speed, travel time, travel distance, travel route, and the like of the vehicle, obtained until the vehicle that has left the start point reaches its destination and the ignition is turned off” (¶ [0057]); “vehicle 100 has an in-vehicle telecommunication apparatus 120 that is capable of communicating wirelessly with the recommended-information providing center 200. When the ignition is switched from an on-state to an off-state, which is detected by the ignition sensor 105 as a result of, for example, ceasing of the running of the vehicle 100, the in-vehicle telecommunication apparatus 120 transmits to the recommended-information providing center 200 vehicle data indicating the action history accumulated in the action history recording section 110.” (¶ [0055]). 
	Thus, Yoshizu teaches a system that is configured to receive information (from a vehicle) indicating when the vehicle ignition has been turned on or off, such as when the vehicle ignition has been turned off upon reaching a destination location from a starting location; equivalent to detecting that the first electric vehicle enters a READY-OFF state when the first electric vehicle arrives at the destination place in the second case.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Yoshizu by incorporating the features for a system to receive information from a vehicle indicating when the vehicle ignition has been turned off upon reaching a destination location, as taught by Yoshizu, into the system of Boss that provides an electric vehicle rental service and manages vehicle exchanges between a user’s start location and destination location. It would have been obvious to one of ordinary skill in the art to make this modification, as described above, when one considers that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. In particular, receiving information from a vehicle indicating when the vehicle ignition has been turned off upon reaching a destination location, as taught by Yoshizu, does not change nor affect the normal functions of the electric vehicle exchange system of Boss. The system features of Boss for managing electric vehicle exchanges between electric vehicle rental users and adjusting rental fees would be performed in the same way even with the addition of a feature for receiving information from a vehicle indicating when the vehicle ignition has been turned off upon reaching a destination location, as taught by Yoshizu. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the functionalities of the elements of Boss and Yoshizu do not interfere with each other.

	Boss does not explicitly teach features for communicating a request to the first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle, and cause the first electric vehicle to transmit information of the SOC to the device. 

	However, Uyeki teaches the following:
	Communicate a request to the first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle, and cause the first electric vehicle to transmit information of the SOC to the device. 
	Uyeki teaches “charge status information is received by the mobile device from the electric vehicle via a short range wireless communication protocol in response to a triggering event at the vehicle […] mobile device at a later point receives a request from a user, the request involving a current state of charge of the electric vehicle. The mobile device attempts to communicate with electric vehicle to obtain information from the vehicle for responding to the request” (see abstract); “The triggering may be one or more of the following: the vehicle's engine being turned off, the vehicle 102 being put in park mode” (¶ [0025]); “a triggering event that indicates that vehicle 102 has been stopped (e.g., engine being turned off or vehicle 102 put in park mode)” (¶ [0042]); “ The vehicle information received includes at least charge status information. The mobile device communication module 312 stores the vehicle information in the vehicle information database 318 […]  the vehicle information database 318 may be remote from the mobile device 106. For example, the vehicle information database 318 may be part of a service provider server 110” (¶ [0054]); “the charge status information is transmitted to the mobile device 106 at a set time (e.g., 20 seconds) after the triggering event is detected […]  the vehicle communication module 214 may send charge status information to the mobile device 106 immediately after the triggering event is detected and updated charge status information is transmitted every 15 seconds” (¶ [0042]); “ If charging of the vehicle 102 is started, the communication module 214 transmits updated information indicating that the vehicle 102 is being charged” (¶ [0044]); “the transmitted charge status information always includes at least the state of charge and an indication of whether the vehicle is being charged” (¶ [0045]); “electric vehicle 102 includes a telematics-navigation device 104. The telematics-navigation device 104 represents a device that exchanges information […]  the telematics-navigation device 104 provides vehicle charge status information to the mobile device […] charge status information includes one or more of the following: the state of charge of the vehicle 102” (¶ [0024]).
	Thus, Uyeki teaches a system comprising a vehicle that is configured to communicate (via a telematics-navigation device) with a mobile device or remote service provider server. The vehicle is configured to send updated charge status information to the mobile device or server when the vehicle is parked or turned off. Furthermore, a request may be submitted to the mobile device for a current state of charge of the electric vehicle, where the mobile device may subsequently communicate with the vehicle to obtain the current state of charge of the vehicle (“mobile device at a later point receives a request […] the request involving a current state of charge of the electric vehicle. The mobile device attempts to communicate with electric vehicle to obtain information from the vehicle for responding to the request” see abstract); equivalent to communicating a request to the first electric vehicle to cause the first electric vehicle to detect and calculate the SOC of the power storage device mounted in the first electric vehicle, and cause the first electric vehicle to transmit information of the SOC to the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Uyeki by incorporating the features for a device to communicate with the vehicle to obtain the current state of charge (SOC) of the vehicle and responsively receiving the current SOC from the vehicle, as taught by Uyeki, into the system of Boss that provides an electric vehicle rental service and manages vehicle exchanges between a user’s start location and destination location. It would have been obvious to one of ordinary skill in the art to make this modification, as described above, when one considers that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. In particular, communicating a request to a vehicle to obtain the current state of charge (SOC) of the vehicle and responsively receiving the current SOC from the vehicle, as taught by Uyeki, does not change nor affect the normal functions of the electric vehicle exchange system of Boss. The system features of Boss for managing electric vehicle exchanges between electric vehicle rental users and adjusting rental fees would be performed in the same way even with the addition of the features for communicating a request to a vehicle to obtain the current state of charge (SOC) of the vehicle and responsively receiving the current SOC from the vehicle, as taught by Uyeki. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the functionalities of the elements of Boss and Uyeki do not interfere with each other.

Claim 2: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 1. Further, although Boss teaches a computer system with an electric vehicle exchange manager and processor that may set an electric vehicle rental price (¶ [0051]) (equivalent to the device) and a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number (such as one) of electric vehicle exchanges on a trip (¶ [0041]) (equivalent to a first case where a first electric vehicle is changed with a second electric vehicle and a second case where a first electric vehicle is not changed), Boss does not explicitly teach that the system is configured to estimate the utilization fee in each of the first case and the second case.

	However, Ioannou teaches the following:
	[…] estimate the utilization fee in each of the first case and the second case.
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision […] The agreement has a penalty provision 15 […] Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to estimating the utilization fee in each of the first case and the second case. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for estimating a first price for renting a vehicle when a provision condition is met by the renter and a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to estimate a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.
 
Claim 3: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 1. Further, Boss teaches the following:
	The second electric vehicle includes a power storage device mounted thereon. 
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, “these electric vehicles may be equipped with multiple battery systems. One battery system may be permanent for the electric vehicle and another battery system may be exchangeable. The permanent battery system may be mounted somewhere inaccessible, but optimal for vehicle weight distribution, whereas the exchangeable battery system may be easily accessible” (¶ [0054]). 

	The device is further configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination” (¶ [0035]). Further,  “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range” (¶ [0039]). 
	Thus, Boss teaches a computer system that is capable of monitoring the current battery level of all registered electric vehicles and may determine if a user’s rented electric vehicle has sufficient battery charge to achieve a predicted range along an inputted route, such that an exchange would not be necessary if the electric vehicle has sufficient battery charge; equivalent to the fee setting device is configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount.

	When the first estimated power storage amount is lower than a predetermined value, the device is further configured to set the vehicle change location as a first vehicle change location. 
	Boss teaches “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). Further, “server 104 and server 106 may provide a set of services, such as, for example, an electric vehicle exchange service that manages exchange of electric vehicles or electric vehicle batteries for electric vehicles that have insufficient battery charge level to reach their respective travel destinations” (¶ [0026]).  	
	Thus, Boss teaches a computer system including a routing module that may determine that a user’s rented electric vehicle has insufficient charge to reach an inputted destination and re-route the user to a location to perform an electric vehicle exchange; equivalent to when the first estimated power storage amount is lower than a predetermined value, the device is further configured to set the vehicle change location as a first vehicle change location.

Claim 4: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where the vehicle change location setting unit sets the first vehicle change location, the device is further configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric vehicle with another electric vehicle that has sufficient battery charged to reach the user’s desired travel destination” (¶ [0035]). Further, Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle” (¶ [0006]). Further, “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). 
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an electric vehicle for the exchange with the highest exchange score based on charge levels; equivalent to in a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount. Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic.

 	When the second estimate power storage amount is lower than the predetermined value, the device is further configured to set a second vehicle change location.
	Boss teaches “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). Further, Boss teaches “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240. If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]). Further, “Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to stop-and-go traffic […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, the computer system of Boss is configured to monitor current battery levels of all registered electric vehicles and re-route a user to a location to perform an electric vehicle exchange upon determining that an electric vehicle will not make it to the travel destination; equivalent to when the second estimate power storage amount is lower than the predetermined value, the vehicle change location setting unit is further configured to set a second vehicle change location.
	
Claim 5: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where  the first vehicle change location is set, the device is further configured to estimate a power storage amount in the power storage device of the second electric vehicle at the vehicle change location as a second estimated power storage amount, the second estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric vehicle with another electric vehicle that has sufficient battery charged to reach the user’s desired travel destination” (¶ [0035]). Further, Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle” (¶ [0006]). Further, “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). Further, “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]).
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an exchange electric vehicle with more than enough range required to complete the trip for the user; equivalent to in a case where  the first vehicle change location is set, the device is further configured to estimate a power storage amount in the power storage device of the second electric vehicle at the vehicle change location as a second estimated power storage amount, the second estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value. Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic. 

	When the second estimated power storage amount is more than or equal to a threshold value, the device is further configured to set a second vehicle change location. 
	Boss teaches “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]). Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). Further, “a penalty that illustrative embodiments may impose whenever […] the user returns the electric vehicle with too much battery charge remaining” (¶ [0041]). 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, Boss teaches that a user may be penalized for returning a vehicle with too much battery charge remaining. Therefore, one of ordinary skill in the art would recognize that the first user who has exchanged their vehicle for a second electric vehicle with more range than required to complete their trip may also be directed to perform a second exchange with another user when one considers that the system is configured to facilitate more than one electric car exchange for the user along their route to their travel destination; equivalent to when the second estimated power storage amount is more than or equal to a threshold value, the device is further configured to set a second vehicle change location.

Claim 7: Claim 7 recites limitations that are substantially similar and analogous to the limitations of claim 1. Accordingly, claim 7 is rejected for the same reasons and rationale discussed above with regard to claim 1. 

Claims 8 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou, in further view of Yoshizu U.S. Publication No. 2014/0129132, hereafter known as Yoshizu, in further view of Uyeki et al. U.S. Publication No. 2012/0123633, hereafter known as Uyeki, in further view of Cho U.S. Publication No. 20140207498.

Claim 8: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 1. Further, Boss teaches the following:
	When the vehicle change location is set […];
	Boss teaches “routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “Electric vehicle exchange manager 218 utilizes user agreement module 224 to negotiate the terms of an exchange proposal. User agreement module 224 includes exchange negotiator 266 which automatically negotiates exchange arrangements with the electric vehicle users. Exchange arrangements may include, for example, time and location of the exchange […] user agreement module 224 notifies the user of the electric vehicle with insufficient battery charge and requests approve of the vehicle exchange, such as user approval of exchange 268” (¶ [0048]); “Electric vehicle exchange manager 218 utilizes re-routing module 226 to ensure that each electric vehicle involved in an exchange arrives at the charging station” (¶ [0049]). 
	Thus, Boss teaches a system configured to transmit a request to a user of an electric vehicle with insufficient battery to approve of a vehicle exchange with another vehicle having a highest exchange score at a particular time and location; equivalent to setting a vehicle change location. 
	Although Boss teaches a computer system configured to select a location for a user to exchange their electric vehicle with another user (¶ [0039]) (equivalent to setting a vehicle change location and a drop-off vehicle that is the electric vehicle before being exchanged), Boss/Ioannou does not explicitly teach in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the device is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value. 
 
	However, Cho teaches the following:
	[…] In a case where the power storage amount in a power storage device mounted in a drop-off vehicle […] is higher than a reference value, the device is further configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value. 
	Cho teaches an electric vehicle sharing service system (¶ [0008]) “related to managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied” (see Abstract). Further, “The method may include receiving a return request for an electric vehicle from at least one of user equipment […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]). Further, “a benefit (an incentive, a discount, etc.) or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied” (¶ [0039]). Further, “the term “electric vehicle (EV) sharing service” is used as a general concept that includes a variety of EV utilization services (e.g., electric car sharing service, a car rent service, etc.)” (¶ [0040]). Further, “The determining the second return condition may further include determining whether a remaining battery power of the electric vehicle exceeds a threshold value […] The determining the second return condition may be performed when the remaining battery power of the electric vehicle exceeds the threshold value” (¶ [0014]). Further, “benefit determination unit 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an electric vehicle sharing service system that is configured to determine whether a second return condition has been satisfied when a user is returning an electric vehicle, where the second return condition includes determining whether the remaining battery power of the vehicle exceeds a threshold value. If it is determined that the remaining battery power of the electric vehicle exceeds a threshold value, the user may receive a benefit in the form of a discount for the electric vehicle sharing service; equivalent to in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Cho by incorporating a feature for determining whether the remaining battery power of a returned electric vehicle exceeds a threshold value and giving the user of the electric vehicle a discount on the electric vehicle sharing service if the remaining battery power of the electric vehicle does exceed the threshold value, as taught by Cho. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the case that a returned electric vehicle is not properly charged, a next EV sharing service using the returned electric vehicle may not be quickly provided, and thereby reducing an entire management efficiency of the electric vehicle sharing service” (¶ [0004]), as suggested by Cho. Thus, by incorporating a feature that rewards users for returning an electric vehicle with a remaining battery charge that exceeds a threshold value, “an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho.   Further, one of ordinary skill in the art would have recognized that the teachings of Cho are compatible with the system of Boss as they share capabilities and characteristics; namely, they are both systems directed to electric vehicle sharing services. 

Claim 12: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 7. Further, claim 12 recites limitations which are substantially similar and analogous to the limitations of claim 8. Accordingly, claim 12 is rejected for the same reasons and rationale as discussed with regard to claim 8. 

Claims 9-11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou, in further view of Yoshizu U.S. Publication No. 2014/0129132, hereafter known as Yoshizu, in further view of Uyeki et al. U.S. Publication No. 2012/0123633, hereafter known as Uyeki,  in further view of Robinson U.S. Patent No. 10,248,912, hereafter known as Robinson.

Claim 9: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 1. Further, Boss teaches the following:
Wherein the device is configured to generate and display on a communication terminal […] plans associated with the vehicle change location based on the state of charge […]. 
	Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238” (¶ [0037]); “Based on travel destination 236, routing module 220 determines the total travel distance. In addition, routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location which is selected by routing module” (¶ [0038]); “If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to stop-and-go traffic, for example, then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “Electric vehicle selection module 222 includes list of available electric vehicles for exchange 244, list of charging stations 246, available electric vehicle with highest exchange score 248 ” (¶ [0042]); “Electric vehicle selection module 222 makes these determinations by computing a function of the parameters above and producing an exchange score for each available electric vehicle. The electric vehicle with the highest exchange score (i.e., highest desirability for the exchange) is then selected and an exchange proposal initiated by electric vehicle selection module 222.” (¶ [0046]); “Electric vehicle exchange manager 218 utilizes user agreement module 224 to negotiate the terms of an exchange proposal. User agreement module 224 includes exchange negotiator 266 which automatically negotiates exchange arrangements with the electric vehicle users. Exchange arrangements may include, for example, time and location of the exchange […] user agreement module 224 notifies the user of the electric vehicle with insufficient battery charge and requests approve of the vehicle exchange, such as user approval of exchange 268” (¶ [0048]); “Exchange notification message 254 may be via onboard audio, video, or communication device” (¶ [0046]). 	
	Thus, Boss teaches a routing module configured to generate a list of available electric vehicle/charging stations for performing a vehicle exchange (including available electric vehicle with highest exchange scores) and routing an initial vehicle to a selected location for performing the exchange, where the routing module determines that an initial vehicle is eligible for a vehicle exchange with an available vehicle based on the travel distance and current battery level of the initial vehicle. Further, Boss teaches that the system selection module may determine an electric vehicle with a highest exchange score, select the electric vehicle with the highest exchange score, and initiate an exchange proposal with each of the parties involved in the exchange (via communication devices). The exchange proposal includes information regarding time and location for the exchange, and is sent as a notification to the user of the vehicle with insufficient battery requesting approval/agreement to exchange vehicles with the electric vehicle having the highest exchange score; equivalent to the processor configured to generate and display, on a communication terminal, a plan associated with the vehicle change location based on the state of charge for selection.
	Although Boss teaches a system module configured to generate a list of available vehicles/ charging stations to perform a vehicle exchange based on an initial vehicle’s travel destination/current battery level and transmit exchange proposals indicating a time and location for an electric vehicle driver to exchange vehicles another electric vehicle driver, Boss/Ioannou does not explicitly teach a feature for generating and displaying a plurality of plans for selection at the same time on a communication terminal.

	However, Robinson teaches the following:
	[…] generating and display on a communication terminal a plurality of plans […] for selection at the same time on the communication terminal […]; 
	Robinson teaches “Systems and methods of the disclosure are directed generally to displaying travel itineraries […] data processing systems can receive search criteria related to identifying one or more predetermined itineraries via one or more transportation modes […] A transportation mode may include, e.g., bus, train, airplane, carpool, taxi, limo service, or other transportation mode […] For instance, when a user is interested in booking a flight using an online flight search engine, the user can provide some general criteria (e.g., origin city, destination city, date of outbound travel, date of return travel) and the flight search engine returns a list of possible bookings (e.g., itinerary) which satisfy these criteria. The potential itineraries can number in the hundreds, thousands, or more” (col 3: 9-23); “system 100 for displaying travel itineraries via a computer network such as network 105. […] network 105 can be used to access information resources such as web pages, web sites, domain names, or uniform resource locators that can be displayed on at least one computing device 110, such as a laptop, desktop, tablet, personal digital assistant, smart phone” (col. 4: 41-51).
	Further, “Itinerary determination module 140 may generate and/or identify travel itineraries that involve a single travel provider (e.g., a single airline, a single railway, etc.) or multiple travel providers (e.g., two different airlines, an airline and a bus line, etc.) […] In various implementations, itinerary determination module 140 identifies travel itineraries that include a single travel arrangement (e.g., a flight from the origin city to the destination city) or multiple travel arrangements (e.g., an inbound flight and an outbound flight, a flight from the origin city to an intermediate location and a flight from the intermediate location to the destination city, etc.)” (col 13: 28-42); “For itineraries with multiple travel arrangements in the same slice or trip, itinerary determination module 140 may determine a time period and location of any stopovers” (col. 13: 53-56); “itinerary determination module 140 may determine a purchase price, a travel provider […] a number of stopovers, a stopover location, a travel vehicle (e.g., a particular model or size of airplane), a travel modality (e.g., plane, bus, train, etc.), or other attributes of the various travel itineraries” (col. 14: 43-50); “The one or more candidate travel itineraries identified by the data processing system can each include a departure time and an arrival time. The candidate travel itinerary can further include a price and a duration” (col. 22: 33-36); “the itinerary engine 130 includes a graph display module 145 […] graph display module 145 may include a user interface configured to present a graphical visual display of multiple travel itineraries, as illustrated in FIG. 3A” (col. 14: 56-63); “computing devices 110 may generate a user action in response to a detected interaction with a portion of the graph generated by data processing system 120 (e.g., selecting a particular itinerary displayed” (col. 10: 19-23). 
	Thus, Robinson teaches a system configured to receive search criteria from a user indicating an origin location and destination location, where the system may generate a plurality (hundreds or thousands) of potential itineraries based on the input criteria. The potential itineraries may include either a single travel arrangement (such as one mode of transportation to travel from origin to destination) or multiple travel arrangements (such as multiple modes of transportation from origin to destination), where an itinerary can include one or more modes of transportation. Further, the transportation modes can include, for example, bus, train, airplane, carpool, taxi, limo service, or other transportation mode. Further, the system is configured to display each of the potential itineraries (including a price associated with each itinerary) via a user interface such that a user may select a particular itinerary; equivalent to generating and displaying on a communication terminal a plurality of plans for selection at the same time on the communication terminal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss/Ioannou with the teachings of Robinson by incorporating the features for generating and displaying a plurality of potential itineraries (including pricing information) for selection, via a user interface, where each potential itinerary may comprise either a single or multiple modes of transportation to travel from an origin to destination, as taught by Robinson, into the system of Boss/Ioannou that is configured to transmit a notification to an EV driver indicating an exchange proposal which may or may not be approved by the EV driver. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Boss/Ioannou to offer a plurality of potential itineraries to an EV driver for selection, where each of the potential itineraries may either indicate a single mode of transportation (such as a single EV rental to reach a desired travel destination) or multiple modes of transportation (such as performing one or more EV exchanges along the route to the travel destination), and displaying pricing information for each itinerary. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help a user find a travel itinerary” (col. 3:32-33) and “facilitate summarizing available itineraries […] such that the user can identify a preferred itinerary” (col. 3: 38-40), as suggested by Robinson. Further, one of ordinary skill in the art would have recognized that the teachings of Robinson would have been compatible with the system of Boss/Ioannou as they share capabilities and characteristics; namely, they are both systems configured to generate transportation plans for a user from an origin to destination location. 

Claim 10: Boss/Ioannou/Yoshizu/Uyeki/Robinson teaches the limitations of claim 9. Further, although Boss teaches a system module configured to generate a list of available vehicles/ charging stations to perform a vehicle exchange based on an initial vehicle’s travel destination/current battery level and transmit exchange proposals indicating a time and location for an electric vehicle driver to exchange vehicles another electric vehicle driver, Boss/Ioannou does not explicitly teach a plurality of plans displayed for selection including a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicle twice between the departure and the destination, and estimated utilization fees for each plan.

	However, Robinson teaches the following:
	Wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicle twice between the departure and the destination, and estimate utilization fees for each plan. 
	Robinson teaches “Systems and methods of the disclosure are directed generally to displaying travel itineraries […] data processing systems can receive search criteria related to identifying one or more predetermined itineraries via one or more transportation modes […] A transportation mode may include, e.g., bus, train, airplane, carpool, taxi, limo service, or other transportation mode […] For instance, when a user is interested in booking a flight using an online flight search engine, the user can provide some general criteria (e.g., origin city, destination city, date of outbound travel, date of return travel) and the flight search engine returns a list of possible bookings (e.g., itinerary) which satisfy these criteria. The potential itineraries can number in the hundreds, thousands, or more” (col 3: 9-23); “system 100 for displaying travel itineraries via a computer network such as network 105. […] network 105 can be used to access information resources such as web pages, web sites, domain names, or uniform resource locators that can be displayed on at least one computing device 110, such as a laptop, desktop, tablet, personal digital assistant, smart phone” (col. 4: 41-51).
	Further, “Itinerary determination module 140 may generate and/or identify travel itineraries that involve a single travel provider (e.g., a single airline, a single railway, etc.) or multiple travel providers (e.g., two different airlines, an airline and a bus line, etc.) […] In various implementations, itinerary determination module 140 identifies travel itineraries that include a single travel arrangement (e.g., a flight from the origin city to the destination city) or multiple travel arrangements (e.g., an inbound flight and an outbound flight, a flight from the origin city to an intermediate location and a flight from the intermediate location to the destination city, etc.)” (col 13: 28-42); “For itineraries with multiple travel arrangements in the same slice or trip, itinerary determination module 140 may determine a time period and location of any stopovers” (col. 13: 53-56); “itinerary determination module 140 may determine a purchase price, a travel provider […] a number of stopovers, a stopover location, a travel vehicle (e.g., a particular model or size of airplane), a travel modality (e.g., plane, bus, train, etc.), or other attributes of the various travel itineraries” (col. 14: 43-50); “The one or more candidate travel itineraries identified by the data processing system can each include a departure time and an arrival time. The candidate travel itinerary can further include a price and a duration” (col. 22: 33-36); “the itinerary engine 130 includes a graph display module 145 […] graph display module 145 may include a user interface configured to present a graphical visual display of multiple travel itineraries, as illustrated in FIG. 3A” (col. 14: 56-63); “computing devices 110 may generate a user action in response to a detected interaction with a portion of the graph generated by data processing system 120 (e.g., selecting a particular itinerary displayed” (col. 10: 19-23). 
	Thus, Robinson teaches a system configured to receive search criteria from a user indicating an origin location and destination location, where the system may generate a plurality (hundreds or thousands) of potential itineraries based on the input criteria. The potential itineraries may include either a single travel arrangement (such as one mode of transportation to travel from origin to destination) or multiple travel arrangements (such as multiple modes of transportation from origin to destination), where an itinerary can include one or more modes of transportation. Further, the transportation modes can include, for example, bus, train, airplane, carpool, taxi, limo service, or other transportation mode. Further, the system is configured to display each of the potential itineraries (including a price associated with each itinerary) via a user interface such that a user may select a particular itinerary; equivalent to wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicle twice between the departure and the destination, and estimate utilization fees for each plan.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Robinson by incorporating the features for generating and displaying a plurality of potential itineraries (including pricing information) for selection, via a user interface, where each potential itinerary may comprise either a single or multiple modes of transportation to travel from an origin to destination, as taught by Robinson, into the system of Boss that is configured to transmit a notification to an EV driver indicating an exchange proposal which may or may not be approved by the EV driver. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Boss to offer a plurality of potential itineraries to an EV driver for selection, where each of the potential itineraries may either indicate a single mode of transportation (such as a single EV rental to reach a desired travel destination) or multiple modes of transportation (such as performing one or more EV exchanges along the route to the travel destination), and displaying pricing information for each itinerary. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help a user find a travel itinerary” (col. 3:32-33) and “facilitate summarizing available itineraries […] such that the user can identify a preferred itinerary” (col. 3: 38-40), as suggested by Robinson. Further, one of ordinary skill in the art would have recognized that the teachings of Robinson would have been compatible with the system of Boss as they share capabilities and characteristics; namely, they are both systems configured to generate transportation plans for a user from an origin to destination location. 

Claim 11: Boss/Ioannou/Yoshizu/Uyeki teaches the limitations of claim 7. Further, claim 11 recites limitations which are substantially similar and analogous to the limitations of claim 9. Accordingly, claim 11 is rejected for the same reasons and rationale as discussed with regard to claim 9. 

Claim 13: Boss/Ioannou/Yoshizu/Uyeki/Robinson teaches the limitations of claim 11. Further, claim 13 recites limitations which are substantially similar and analogous to the limitations of claim 10. Accordingly, claim 13 is rejected for the same reasons and rationale as discussed with regard to claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628